EXHIBIT 10.3

[g117631kei001.jpg]

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is
entered into by and between Lipid Sciences, Inc., a Delaware corporation (the
“Company”), and Dale Richardson (“Executive”), is effective as of March 1, 2007
except as otherwise provided, and amends and restates in its entirety the
Existing Employment Agreement (defined below).  The Company and Executive are
hereinafter collectively referred to as the “Parties,” and may individually be
referred to as a “Party.”

RECITALS

WHEREAS, the Company and Executive previously entered into an Employment
Agreement, dated as of July 6, 2000 , which agreement was thereafter amended and
restated as of July 1, 2003 (the “Existing Employment Agreement”), which governs
the terms and conditions of Executive’s compensation and employment relationship
with the Company, including the severance benefits to which Executive would be
entitled in the event the Company were to terminate Executive’s employment
without cause; and

WHEREAS, the Parties wish to further revise and amend the Existing Employment
Agreement and to have this Agreement replace and supersede in its entirety the
Existing Employment Agreement.

NOW, THEREFORE, for good and sufficient consideration, the Parties agree as
follows:

AGREEMENT


1.                                       EMPLOYMENT.


1.1                                 THE COMPANY WILL CONTINUE TO EMPLOY
EXECUTIVE, AND EXECUTIVE HEREBY ACCEPTS SUCH CONTINUED EMPLOYMENT BY THE
COMPANY, UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, COMMENCING
EFFECTIVE AS OF MARCH 1, 2007 EXCEPT AS OTHERWISE PROVIDED HEREIN (THE
“EFFECTIVE DATE”), AND CONTINUING UNTIL JULY 1, 2008 (THE “INITIAL TERM”);
PROVIDED, HOWEVER, THAT IMMEDIATELY PRIOR TO THE EXPIRATION OF THE INITIAL TERM,
AND ON EACH ANNIVERSARY THEREAFTER (THE DATE IMMEDIATELY PRIOR TO EXPIRATION OF
THE INITIAL TERM AND EACH SUBSEQUENT ANNIVERSARY, A “RENEWAL DATE”), THE TERM OF
EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT WILL BE EXTENDED AUTOMATICALLY UNTIL
THE FOLLOWING SUBSEQUENT ANNIVERSARY UNLESS EITHER PARTY ELECTS NOT TO RENEW
THIS AGREEMENT BY SERVING NOTICE OF SUCH INTENTION NOT TO RENEW ON THE OTHER
PARTY AT LEAST NINETY DAYS PRIOR TO THE EXPIRATION OF A RENEWAL DATE (THE PERIOD
COMMENCING ON THE EFFECTIVE DATE AND ENDING ON EXPIRATION OF THE INITIAL TERM OR
SUCH LATER DATE TO WHICH THE TERM OF THE EMPLOYEE’S EMPLOYMENT UNDER THIS
AGREEMENT WILL HAVE BEEN EXTENDED, THE “TERM”).


--------------------------------------------------------------------------------


1.2                                 Executive will continue to serve as Vice
President, Business Development of the Company.  Executive will report to the
President and Chief Executive Officer of the Company (the “CEO”).


1.3                                 EXECUTIVE WILL DO AND DILIGENTLY PERFORM ALL
SERVICES, ACTS OR THINGS NECESSARY OR ADVISABLE TO CARRY OUT THE DUTIES NORMALLY
ACCORDED TO EXECUTIVE’S POSITION; PROVIDED, HOWEVER, THAT AT ALL TIMES DURING
THE TERM (AS HEREINAFTER DEFINED) EXECUTIVE WILL BE SUBJECT TO THE DIRECTION OF
THE CEO.


1.4                                 EXECUTIVE’S PLACE OF EMPLOYMENT WILL BE AT
THE OFFICE OF THE COMPANY LOCATED IN PLEASANTON, CALIFORNIA, BUT EXECUTIVE
AGREES TO TRAVEL TO THE EXTENT AND TO THE PLACES NECESSARY FOR THE PERFORMANCE
OF HIS DUTIES TO THE COMPANY.


2.                                       LOYAL AND CONSCIENTIOUS PERFORMANCE. 
DURING HIS EMPLOYMENT BY THE COMPANY, EXECUTIVE WILL DEVOTE HIS FULL BUSINESS
EMPLOYMENT, INTEREST, ABILITIES AND PRODUCTIVE TIME TO THE PROPER AND EFFICIENT
PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT.  DURING THE TERM, EXECUTIVE MAY
NOT, DIRECTLY OR INDIRECTLY, RENDER SERVICES TO ANY OTHER PERSON OR ORGANIZATION
FOR WHICH EXECUTIVE RECEIVES COMPENSATION WITHOUT THE PRIOR WRITTEN APPROVAL OF
THE PRESIDENT & CEO OF THE COMPANY.  EXECUTIVE HEREBY AGREES TO REFRAIN FROM
ENGAGING IN ANY ACTIVITY THAT DOES, WILL OR COULD REASONABLY BE DEEMED TO
CONFLICT WITH THE BEST INTERESTS OF THE COMPANY.


3.                                       COMPENSATION OF EXECUTIVE.


3.1                                 EFFECTIVE AS OF JANUARY 1, 2007 THE COMPANY
WILL PAY EXECUTIVE A BASE SALARY OF TWO HUNDRED FIFTY-EIGHT THOUSAND DOLLARS
($258,000) PER YEAR (THE “BASE SALARY”), PAYABLE IN ACCORDANCE WITH THE
COMPANY’S PAYROLL PRACTICES AS ARE IN EFFECT FROM TIME TO TIME.  THE BASE SALARY
WILL BE PRORATED FOR ANY PARTIAL YEAR OF EMPLOYMENT ON THE BASIS OF A 365-DAY
FISCAL YEAR.


3.2                                 THE BASE SALARY MAY BE CHANGED FROM TIME TO
TIME BY MUTUAL AGREEMENT OF EXECUTIVE, THE CEO AND THE BOARD.


3.3                                 ALL OF EXECUTIVE’S COMPENSATION IS SUBJECT
TO CUSTOMARY WITHHOLDING TAXES AND ANY OTHER EMPLOYMENT TAXES AS ARE REQUIRED TO
BE COLLECTED OR WITHHELD BY THE COMPANY.


3.4                                 IN THE DISCRETION OF THE BOARD AND IN
ACCORDANCE WITH COMPANY PRACTICES AS ARE IN EFFECT FROM TIME TO TIME, EXECUTIVE
WILL BE ENTITLED TO PARTICIPATE IN EMPLOYEE BENEFIT PLANS OR ARRANGEMENTS MADE
AVAILABLE BY THE COMPANY NOW OR IN THE FUTURE TO ITS EXECUTIVES AND KEY
MANAGEMENT EMPLOYEES.


3.5                                 EXECUTIVE’S PERFORMANCE WILL BE REVIEWED BY
THE CEO ON A PERIODIC BASIS (NOT LESS THAN ONCE EACH FISCAL YEAR).  THE CEO,
WITH APPROVAL OF THE BOARD, MAY, IN THEIR SOLE DISCRETION, AWARD BONUSES TO
EXECUTIVE AS MAY BE APPROPRIATE OR DESIRABLE BASED ON EXECUTIVE’S PERFORMANCE.


3.6                                 EXECUTIVE IS ENTITLED TO RECEIVE PROMPT
REIMBURSEMENT OF ALL REASONABLE EXPENSES INCURRED BY EXECUTIVE IN PERFORMING
SERVICES FOR THE COMPANY, INCLUDING EXPENSES

2


--------------------------------------------------------------------------------



RELATED TO TRAVEL, ENTERTAINMENT, PARKING, AND BUSINESS MEETINGS UPON PROMPT
SUBMISSION OF RECEIPTS DOCUMENTING THE EXPENSES AND CONSISTENT WITH THE
COMPANY’S REIMBURSEMENT POLICIES AS ARE IN EFFECT FROM TIME TO TIME.


4.                                       TERMINATION.  SUBJECT TO THE NOTICE AND
OTHER PROVISIONS OF THIS SECTION 4, THE COMPANY WILL HAVE THE RIGHT TO TERMINATE
EXECUTIVE’S EMPLOYMENT HEREUNDER, AND EXECUTIVE WILL HAVE THE RIGHT TO RESIGN,
AT ANY TIME FOR ANY REASON OR FOR NO STATED REASON.


4.1                                 (I)                                     IF
PRIOR TO THE EXPIRATION OF THE TERM, EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR “GOOD CAUSE” (AS HEREINAFTER DEFINED) OR IF EXECUTIVE RESIGNS FROM
HIS EMPLOYMENT HEREUNDER FOR ANY REASON, EXECUTIVE WILL BE ENTITLED TO PAYMENT
OF (A) HIS BASE SALARY ACCRUED UP TO AND INCLUDING THE DATE OF TERMINATION OR
RESIGNATION, AND (B) ANY UNREIMBURSED EXPENSES.  EXCEPT TO THE EXTENT REQUIRED
BY THE TERMS OF THE BENEFITS PROVIDED UNDER SECTION 3.4 OR APPLICABLE LAW,
EXECUTIVE HAS NO RIGHT UNDER THIS AGREEMENT OR OTHERWISE TO RECEIVE ANY OTHER
COMPENSATION OR TO PARTICIPATE IN ANY OTHER PLAN, PROGRAM OR ARRANGEMENT AFTER
SUCH TERMINATION OR RESIGNATION OF EMPLOYMENT.


(II)                                  TERMINATION FOR “GOOD CAUSE” MEANS THE
COMPANY’S TERMINATION OF EXECUTIVE’S EMPLOYMENT BECAUSE OF EXECUTIVE’S:
(A) CONVICTION OF ANY FELONY OR ANY CRIME INVOLVING FRAUD OR DISHONESTY;
(B) PARTICIPATION (WHETHER BY AFFIRMATIVE ACT OR OMISSION) IN A FRAUD, ACT OF
DISHONESTY OR OTHER ACT OF MATERIAL MISCONDUCT AGAINST THE COMPANY;
(C) VIOLATION OF ANY FIDUCIARY DUTY OR DUTY OF LOYALTY OWED TO THE COMPANY;
(D) BREACH IN ANY MATERIAL RESPECT OF ANY CONTRACT BETWEEN EXECUTIVE AND THE
COMPANY, INCLUDING, WITHOUT LIMITATION, THIS AGREEMENT AND THE EMPLOYEE
CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT AND CONFIDENTIAL DISCLOSURE
AGREEMENT (AS HEREINAFTER DEFINED); AND (E) REPEATED VIOLATION OF ANY MATERIAL
COMPANY POLICY.


(III)                               TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR
GOOD CAUSE WILL BE COMMUNICATED BY DELIVERY TO EXECUTIVE OF A WRITTEN NOTICE
FROM THE COMPANY STATING THAT EXECUTIVE WILL BE TERMINATED FOR GOOD CAUSE,
SPECIFYING THE PARTICULARS THEREOF AND THE EFFECTIVE DATE OF SUCH TERMINATION. 
IN THE CASES OF SECTIONS 4.1(II)(C), 4(II)(D) AND 4(II)(E), THE EXECUTIVE SHALL
HAVE THIRTY (30) BUSINESS DAYS FROM THE DATE OF RECEIPT OF SUCH NOTICE TO EFFECT
A CURE OF THE ACTIONS CONSTITUTING GOOD CAUSE, OR TO EFFECT A CURE OF THE
ADVERSE EFFECT SUCH ACTIONS, BUT ONLY IN CIRCUMSTANCES WHERE SUCH CURE OR
CORRECTION IS FEASIBLE.  UPON CURE OR CORRECTION THEREOF BY THE EXECUTIVE TO THE
REASONABLE SATISFACTION OF THE COMPANY, THE ACTION SHALL NO LONGER CONSTITUTE
CAUSE FOR PURPOSES OF THIS AGREEMENT.  THE DATE OF A RESIGNATION BY EXECUTIVE
WILL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF RESIGNATION FROM EXECUTIVE TO
THE COMPANY.  EXECUTIVE WILL PROVIDE AT LEAST 30 DAYS’ ADVANCE WRITTEN NOTICE OF
HIS RESIGNATION.


4.2                                 (I)                                     IF,
PRIOR TO OR AT ANY TIME FOLLOWING THE EXPIRATION OF THE TERM, THE COMPANY
TERMINATES EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN “GOOD CAUSE” OR
DISABILITY (SUCH TERMINATION BEING HEREINAFTER REFERRED TO AS A “TERMINATION
WITHOUT CAUSE”), EXECUTIVE WILL BE ENTITLED TO (I) PAYMENT OF HIS BASE SALARY
ACCRUED UP TO AND INCLUDING THE DATE OF SUCH TERMINATION WITHOUT CAUSE,
(II) PAYMENT OF ANY UNREIMBURSED EXPENSES, AND (III) SEVERANCE, SUBJECT TO BOTH
EXECUTIVE’S EXECUTION AND DELIVERY OF A RELEASE IN THE FORM THEN DEEMED
APPROPRIATE BY THE COMPANY, AND, IF REQUESTED BY THE COMPANY AT THE TIME OF THE
TERMINATION, THE EXECUTIVE’S AGREEMENT TO PROVIDE CONSULTING SERVICES DURING THE
SEVERANCE

3


--------------------------------------------------------------------------------



PERIOD  (AS HEREINAFTER DEFINED) FOR NO ADDITIONAL COMPENSATION, OF
(A) CONTINUATION OF THE BASE SALARY, AT THE RATE IN EFFECT ON THE DATE OF THE
TERMINATION WITHOUT CAUSE, FOR A PERIOD OF 9 MONTHS COMMENCING ON THE DATE NEXT
FOLLOWING THE DATE OF THE TERMINATION WITHOUT CAUSE (THE “SEVERANCE PERIOD”);
PROVIDED, HOWEVER, THAT IF EXECUTIVE OBTAINS NEW EMPLOYMENT DURING THE SEVERANCE
PERIOD, SEVERANCE AMOUNTS DUE UNDER THIS AGREEMENT WILL BE OFFSET BY ANY AMOUNTS
PAID TO EXECUTIVE BY THE SUBSEQUENT EMPLOYER, AND (B) CONTINUED PARTICIPATION ON
THE SAME TERMS AND CONDITIONS AS ARE IN EFFECT IMMEDIATELY PRIOR TO THE
TERMINATION WITHOUT CAUSE IN THE COMPANY’S RETIREMENT, SECTION 125, HEALTH AND
WELFARE BENEFIT PLANS PROVIDED TO THE EMPLOYEE AT THE TIME OF SUCH TERMINATION
WITHOUT CAUSE THROUGH THE EXPIRATION OF THE SEVERANCE PERIOD, OR UNTIL EXECUTIVE
BECOMES ELIGIBLE TO PARTICIPATE IN A SUBSEQUENT EMPLOYER’S BENEFIT PLAN,
WHICHEVER OCCURS FIRST.  FOR THE AVOIDANCE OF DOUBT, EMPLOYEE IS ENTITLED TO THE
BENEFITS OF SUBSECTIONS (A) AND (B) HEREIN IF EMPLOYEE’S EMPLOYMENT IS
TERMINATED WITHOUT CAUSE AT ANY TIME ON OR AFTER THE EFFECTIVE DATE.  ANYTHING
HEREIN TO THE CONTRARY NOTWITHSTANDING, THE COMPANY SHALL HAVE NO OBLIGATION TO
CONTINUE TO MAINTAIN DURING THE SEVERANCE PERIOD ANY PLAN, PROGRAM OR LEVEL OF
BENEFITS SOLELY AS A RESULT OF THE PROVISIONS OF THIS AGREEMENT.


(II)                                  THE DATE OF THE TERMINATION WITHOUT CAUSE
WILL BE THE DATE SPECIFIED IN A WRITTEN NOTICE OF TERMINATION TO EXECUTIVE.  THE
COMPANY WILL PROVIDE AT LEAST 30 DAYS ADVANCE WRITTEN NOTICE OF THE TERMINATION
WITHOUT CAUSE.  FOR THE AVOIDANCE OF DOUBT, EXECUTIVE’S EMPLOYMENT WILL CONTINUE
UNTIL THE DATE SPECIFIED IN THE WRITTEN NOTICE OF TERMINATION TO THE EXECUTIVE.


4.3                                 IN THE EVENT OF EXECUTIVE’S DISABILITY, THE
COMPANY WILL BE ENTITLED TO TERMINATE EXECUTIVE’S EMPLOYMENT.  IN THE CASE THAT
THE COMPANY TERMINATES EXECUTIVE’S EMPLOYMENT DUE TO DISABILITY, EXECUTIVE WILL
BE ENTITLED TO HIS BASE SALARY UP TO AND INCLUDING THE DATE OF TERMINATION AS
WELL AS ANY UNPAID EXPENSE REIMBURSEMENTS.  AS USED IN THIS SECTION 4.3, THE
TERM “DISABILITY” MEANS THE COMPANY’S DETERMINATION THAT DUE TO PHYSICAL OR
MENTAL ILLNESS OR INCAPACITY, WHETHER TOTAL OR PARTIAL, EXECUTIVE IS
SUBSTANTIALLY UNABLE TO PERFORM HIS DUTIES HEREUNDER FOR A PERIOD OF 90
CONSECUTIVE DAYS OR SHORTER PERIODS AGGREGATING 90 DAYS DURING ANY PERIOD OF 180
CONSECUTIVE DAYS.


4.4                                 EXCEPT AS PROVIDED IN THIS SECTION 4.4, NO
BASE SALARY OR BENEFITS SHALL BE PAYABLE UNDER THIS AGREEMENT FOLLOWING THE DATE
OF EXECUTIVE’S DEATH.  IN THE EVENT OF EXECUTIVE’S DEATH, ANY BASE SALARY EARNED
BY EXECUTIVE UP TO THE DATE OF DEATH, AS WELL AS ANY UNREIMBURSED EXPENSES, WILL
BE PAID TO EXECUTIVE’S ESTATE OR EXECUTIVE’S NAMED BENEFICIARY WITHIN A
REASONABLE PERIOD FOLLOWING HIS DEATH.


5.                                       CONFIDENTIAL INFORMATION; INVENTIONS;
NONSOLICITATION.


5.1                                 EXECUTIVE RECOGNIZES THAT HIS EMPLOYMENT
WITH THE COMPANY WILL INVOLVE CONTACT WITH INFORMATION OF SUBSTANTIAL VALUE TO
THE COMPANY, WHICH IS NEITHER STALE NOR GENERALLY KNOWN IN THE TRADE, AND WHICH
GIVES THE COMPANY AN ADVANTAGE OVER ITS COMPETITORS THAT DO NOT KNOW OR USE IT,
INCLUDING BUT NOT LIMITED TO, TECHNIQUES, DESIGNS, DRAWINGS, PROCESSES,
INVENTIONS, DEVELOPMENTS, EQUIPMENT, PROTOTYPES, SALES AND CUSTOMER INFORMATION,
AND BUSINESS AND FINANCIAL INFORMATION RELATING TO THE BUSINESS, PRODUCTS,
PRACTICES AND TECHNIQUES OF THE COMPANY (HEREINAFTER REFERRED TO AS
“CONFIDENTIAL INFORMATION”).  EXECUTIVE WILL AT ALL TIMES REGARD AND PRESERVE AS
CONFIDENTIAL SUCH CONFIDENTIAL INFORMATION OBTAINED BY EXECUTIVE FROM

4


--------------------------------------------------------------------------------



WHATEVER SOURCE AND WILL NOT, EITHER DURING HIS EMPLOYMENT WITH THE COMPANY OR
THEREAFTER, PUBLISH OR DISCLOSE ANY PART OF SUCH CONFIDENTIAL INFORMATION IN ANY
MANNER AT ANY TIME, OR USE THE SAME EXCEPT ON BEHALF OF THE COMPANY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY; PROVIDED, HOWEVER, THAT EXECUTIVE MAY
DISCLOSE CONFIDENTIAL INFORMATION IN THE BEST INTEREST OF THE COMPANY WITH
PROPERLY EXECUTED COMPANY CONFIDENTIALITY OR SECRECY AGREEMENTS WITH A THIRD
PARTY.  EXECUTIVE AGREES TO ABIDE BY HIS CONTINUING OBLIGATIONS UNDER BOTH THE
EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT AND THE CONFIDENTIAL
DISCLOSURE AGREEMENT, BOTH DATED AS OF JULY 6, 2000, BETWEEN EXECUTIVE AND THE
COMPANY, ATTACHED TO THE EXISTING EMPLOYMENT AGREEMENT (THE “CONFIDENTIAL
INFORMATION AGREEMENTS”).


5.2                                 WHILE EXECUTIVE IS EMPLOYED BY THE COMPANY
AND FOR ONE (1) YEAR THEREAFTER, IN ORDER TO PROTECT THE CONFIDENTIAL
INFORMATION AND THE COMPANY’S PROPRIETARY INFORMATION FROM UNAUTHORIZED USE,
EXECUTIVE MAY NOT, EITHER DIRECTLY OR THROUGH OTHERS, SOLICIT OR ATTEMPT TO
SOLICIT ANY EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR OF THE COMPANY TO
TERMINATE HIS OR HER RELATIONSHIP WITH THE COMPANY IN ORDER TO BECOME AN
EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR TO OR FOR ANY OTHER PERSON OR
BUSINESS ENTITY.


6.                                       SUCCESSORS.  THE COMPANY WILL REQUIRE
ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, OR
CONSOLIDATION) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT
IF NO SUCH SUCCESSION HAD TAKEN PLACE.


7.                                       ASSIGNMENT AND BINDING EFFECT.  THIS
AGREEMENT IS BINDING ON AND INURES TO THE BENEFIT OF EXECUTIVE AND EXECUTIVE’S
HEIRS, EXECUTORS, PERSONAL REPRESENTATIVES, ADMINISTRATORS AND LEGAL
REPRESENTATIVES.  BECAUSE OF THE UNIQUE AND PERSONAL NATURE OF EXECUTIVE’S
DUTIES UNDER THIS AGREEMENT, NEITHER THIS AGREEMENT NOR ANY RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT ARE ASSIGNABLE BY EXECUTIVE.  THIS AGREEMENT IS
BINDING ON AND INURES TO THE BENEFIT OF THE COMPANY AND ITS SUCCESSORS, ASSIGNS
AND LEGAL REPRESENTATIVES.


8.                                       NO OTHER SEVERANCE BENEFITS.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS AGREEMENT, EXECUTIVE COVENANTS AND AGREES THAT HE
WILL NOT BE ENTITLED TO ANY OTHER FORM OF SEVERANCE BENEFITS FROM THE COMPANY,
INCLUDING, WITHOUT LIMITATION, BENEFITS OTHERWISE PAYABLE UNDER THE COMPANY’S
REGULAR SEVERANCE POLICIES, IF ANY, IN THE EVENT HIS EMPLOYMENT HEREUNDER ENDS
FOR ANY REASON AND, EXCEPT WITH RESPECT TO OBLIGATIONS OF THE COMPANY EXPRESSLY
PROVIDED FOR HEREIN.  IN CONSIDERATION FOR THE COMPANY’S PAYMENT OF THE
SEVERANCE BENEFITS SET FORTH IN THIS AGREEMENT, EXECUTIVE AGREES TO EXECUTE A
SEPARATION AND RELEASE AGREEMENT WHICH WAIVES EXECUTIVE’S RIGHT TO FILE A
LAWSUIT ALLEGING BREACH OF CONTRACT, DISCRIMINATION AND ANY TORT CLAIMS.


9.                                       NOTICES.  ALL NOTICES OR DEMANDS OF ANY
KIND REQUIRED OR PERMITTED TO BE GIVEN BY THE COMPANY OR EXECUTIVE UNDER THIS
AGREEMENT WILL BE GIVEN IN WRITING AND WILL BE PERSONALLY DELIVERED (AND
RECEIPTED FOR) OR MAILED BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, AND IF MAILED TO THE COMPANY, WILL BE ADDRESSED TO ITS PRINCIPAL PLACE
OF BUSINESS, AND IF MAILED TO EXECUTIVE, WILL BE ADDRESSED TO HIM AT HIS LAST
KNOWN ADDRESS ON THE RECORDS OF THE COMPANY, OR AT SUCH OTHER ADDRESS OR
ADDRESSES AS EITHER PARTY MAY HEREINAFTER DESIGNATE IN WRITING TO THE OTHER
PARTY.  NOTICES SENT BY FEDEX OR SIMILAR OVERNIGHT DELIVERY

5


--------------------------------------------------------------------------------



SERVICE OR BY FACSIMILE TRANSMISSION WILL ALSO CONSTITUTE NOTICE UNDER THIS
SECTION 9, EFFECTIVE UPON RECEIPT THEREOF.


10.                                 CHOICE OF LAW.  THIS AGREEMENT WILL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISION THEREOF.


11.                                 INTEGRATION.  THIS AGREEMENT AND THE
CONFIDENTIAL INFORMATION AGREEMENTS CONTAIN THE COMPLETE, FINAL AND EXCLUSIVE
AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND
THE CONFIDENTIAL INFORMATION AGREEMENTS, RESPECTIVELY, AND SUPERSEDE ALL PRIOR
ORAL AND WRITTEN EMPLOYMENT AGREEMENTS OR ARRANGEMENTS BETWEEN THE PARTIES,
INCLUDING, WITHOUT LIMITATION, THE EXISTING EMPLOYMENT AGREEMENT EXCEPT WITH
RESPECT TO THE OBLIGATIONS RELATING TO THE CONFIDENTIAL INFORMATION AGREEMENTS.


12.                                 AMENDMENT.  THIS AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT BY A WRITTEN AGREEMENT SIGNED BY EXECUTIVE AND THE
COMPANY.


13.                                 WAIVER.  NO TERM, COVENANT OR CONDITION OF
THIS AGREEMENT OR ANY BREACH THEREOF WILL BE DEEMED WAIVED, EXCEPT WITH THE
WRITTEN CONSENT OF THE PARTY AGAINST WHOM THE WAVIER IN CLAIMED, AND ANY WAIVER
OR ANY SUCH TERM, COVENANT, CONDITION OR BREACH WILL NOT BE DEEMED TO BE A
WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH OF THE SAME OR ANY OTHER TERM,
COVENANT, CONDITION OR BREACH.


14.                                 SEVERABILITY.  THE FINDING BY A COURT OF
COMPETENT JURISDICTION OF THE UNENFORCEABILITY, INVALIDITY OR ILLEGALITY OF ANY
PROVISION OF THIS AGREEMENT WILL NOT RENDER ANY OTHER PROVISION OF THIS
AGREEMENT UNENFORCEABLE, INVALID OR ILLEGAL.  SUCH COURT WILL HAVE THE AUTHORITY
TO MODIFY OR REPLACE THE INVALID OR UNENFORCEABLE TERM OR PROVISION WITH A VALID
AND ENFORCEABLE TERM OR PROVISION WHICH MOST ACCURATELY REPRESENTS THE PARTIES’
INTENTION WITH RESPECT TO THE INVALID OR UNENFORCEABLE TERM OR PROVISION.


15.                                 INTERPRETATION; CONSTRUCTION.  THE HEADINGS
SET FORTH IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT
BE USED IN INTERPRETING THIS AGREEMENT.  EXECUTIVE HAS BEEN ENCOURAGED, AND HAS
CONSULTED WITH, HIS OWN INDEPENDENT COUNSEL AND TAX ADVISORS WITH RESPECT TO THE
TERMS OF THIS AGREEMENT.  THE PARTIES ACKNOWLEDGE THAT EACH PARTY AND ITS
COUNSEL HAS REVIEWED AND REVISED, OR HAD AN OPPORTUNITY TO REVIEW AND REVISE,
THIS AGREEMENT, AND THE NORMAL RULE OF CONSTRUCTION TO THE EFFECT THAT ANY
AMBIGUITIES ARE TO BE RESOLVED AGAINST THE PARTY PRIMARILY RESPONSIBLE FOR
DRAFTING THIS AGREEMENT WILL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS
AGREEMENT.


16.                                 REPRESENTATIONS AND WARRANTIES.  EXECUTIVE
REPRESENTS AND WARRANTS THAT, TO THE BEST OF EXECUTIVE’S KNOWLEDGE, HE IS NOT
RESTRICTED OR PROHIBITED, CONTRACTUALLY OR OTHERWISE, FROM ENTERING INTO AND
PERFORMING EACH OF THE TERMS AND COVENANTS CONTAINED IN THIS AGREEMENT, AND THAT
HIS EXECUTION AND PERFORMANCE OF THIS AGREEMENT WILL NOT VIOLATE OR BREACH ANY
OTHER AGREEMENTS BETWEEN EXECUTIVE AND ANY OTHER PERSON OR ENTITY.


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.

6


--------------------------------------------------------------------------------



18.                                 ARBITRATION.  IF ANY DISPUTE ARISES
REGARDING THE APPLICATION, INTERPRETATION, OR ENFORCEMENT OF THIS AGREEMENT,
INCLUDING FRAUD IN THE INDUCEMENT, THE DISPUTE WILL BE RESOLVED BY FINAL AND
BINDING ARBITRATION BEFORE ONE ARBITRATOR AT THE JUDICIAL ARBITRATION AND
MEDIATION SERVICE IN PLEASANTON, CALIFORNIA.  THE DECISION OF THE ARBITRATOR
WILL BE WRITTEN, WILL STATE THE ESSENTIAL FINDINGS AND CONCLUSIONS ON WHICH THE
AWARD IS BASED, AND WILL BE FINAL AND MAY NOT BE APPEALED BY EITHER OF THE
PARTIES.  EACH PARTY WILL HAVE A REASONABLE OPPORTUNITY TO CONDUCT ADEQUATE
DISCOVERY AND EXECUTIVE WILL NOT BE REQUIRED TO BEAR ANY TYPE OF EXPENSE THAT
EXECUTIVE WOULD NOT BE REQUIRED TO BEAR IF EXECUTIVE WERE BRINGING A CIVIL
LAWSUIT IN PLACE OF ARBITRATION.


19.                                 ATTORNEYS’ FEES AND COSTS.  THE PREVAILING
PARTY IN ANY DISPUTE ARISING OUT OF THIS AGREEMENT WILL BE ENTITLED TO
REIMBURSEMENT BY THE LOSING PARTY OF ALL OF ITS OR HIS ATTORNEYS’ FEES AND COSTS
INCLUDING, BUT NOT LIMITED TO, ARBITRATOR’S FEES AND EXPERT’S FEES.


20.                                 SURVIVAL.  THE PROVISIONS OF SECTIONS 4 AND
5 (INCLUDING THE PROVISIONS OF THE CONFIDENTIAL AGREEMENTS) SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

LIPID SCIENCES, INC.

 

 

 

 

 

 

 

By:

/s/ S. Lewis Meyer, Ph.D.

 

 

 

S. Lewis Meyer, Ph.D.

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Dale Richardson

 

 

Dale Richardson

 

7


--------------------------------------------------------------------------------